Filed 5/7/15 In re B.B. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (El Dorado)
                                                            ----



In re B. B., a Person Coming Under the Juvenile                                              C077750
Court Law.

THE PEOPLE,                                                                              (Super. Ct. No.
                                                                                         PDL20140053)
                   Plaintiff and Respondent,

         v.

B. B.,

                   Defendant and Appellant.



         Appointed counsel for minor B.B. asked this court to review the record to
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a disposition
more favorable to the minor, we will affirm the judgment.
                                                 BACKGROUND
         In May 2014 Rene T. received word that her daughter, T.T., was in an altercation
with the minor at school. During the altercation, T.T.’s cellular phone went missing. As



                                                             1
a result of the altercation, T.T. suffered a concussion that caused her to miss the final four
weeks of school. Rene missed five days of work to stay home with T.T. after she was
injured. Rene missed another six hours of work to testify at the restitution hearing, and
she had to replace T.T.’s cellular phone.
       In July 2014 the minor admitted misdemeanor charges of battery with serious
bodily injury (Pen. Code, § 243, subd. (d)), unlawful invasion of privacy (Pen. Code,
§ 647, subd. (j)(1)), and petty theft (Pen. Code, § 484, subd. (a)). The juvenile court
declared the minor a ward of the court and placed her on informal probation for six
months. The maximum time of confinement was set at one year four months.
       Following a later restitution hearing, the juvenile court ordered the minor to pay
$1,669 in victim restitution but did not make restitution a condition of her probation.
                                       DISCUSSION
       We appointed counsel to represent the minor on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) The minor was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from the minor. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to the minor.
                                      DISPOSITION
       The order appealed from is affirmed.

                                                             RAYE               , P. J.

We concur:

         DUARTE              , J.

         HOCH                , J.

                                              2